Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: Prior art of the record does not disclose applicant’s claimed electronic device including a specific structure combination of:
(1) a housing including a top surface, a first side surface, a curved surface between the top surface and the first side surface, and a display panel including a display region overlapping with the first side surface, 
wherein the display region comprises a protruded portion extending toward the top surface of the housing, wherein the protruded portion overlaps with the curved surface, wherein a width of the protruded portion is smaller than a width of the display region, and wherein the display panel comprises an EL element, as cited in claim 1 or
(2) a housing including a top surface, a first side surface, a second side surface opposite to the first side surface, a third side surface between the first side surface and the second side surface, a first curved surface between the top surface and the first side surface, a second curved surface between the first side surface and the third side surface, and a display panel including a first display region overlapping with the first side surface and a second display region overlapping with the second curved surface, 
wherein the first display region comprises a protruded portion extending toward the top surface of the housing, wherein the protruded portion is over the first curved surface, and wherein the display panel comprises an EL element, as cited in claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879